shologo.jpg [shologo.jpg]


Exhibit 10.1


            
November 29, 2017


Mr. David Buckley
Sears Hometown and Outlet Stores, Inc.
5500 Trillium Boulevard, Suite 501
Hoffman Estates, Illinois 60192


Cash Incentive Agreement


Dear David:


Sears Hometown and Outlet Stores, Inc. (the “Company,” “we,” “our,” or “us”) is
pleased to offer you a cash incentive, on the terms and conditions of this
letter agreement, to which we and you agree.


1.The cash incentive will be payable to you as follows, subject to the terms and
conditions of this letter agreement. If we determine in our reasonable
discretion that you have achieved the Performance Measure (defined in paragraph
2 below) by May 5, 2018 we will pay to you $40,000 in cash (less applicable
withholdings) on, or as soon as practicable after, that date (the “Incentive”).
If we determine in our reasonable discretion that you have not achieved the
Performance Measure by May 5, 2018 then we will have no obligation to pay the
Incentive to you.


2.For the purposes of this letter agreement, “Performance Measure” means that,
in accordance with the Master Services Agreement dated as of April 4, 2015
between the Company and Capgemini America, Inc., as amended (the “MSA”),
Capgemini shall have successfully built the Enterprise Solution with respect to
the Primary Releases only after Capgemini (i) shall have developed all necessary
enhancements, integrations, configurations, and other code (the “Development”)
that are required by the Solution Design Documents and that the Company shall
have reviewed and accepted and (ii) the Development shall have been tested,
accepted by the Company, and delivered by Capgemini to the Company for use in
its production environment. “Enterprise Solution” and “Solution Design
Documents” are defined in the MSA. “Primary Releases” means the seven releases
associated with the Enterprise Solution that are specified in section 1.0 of the
Amended and Restated Attachment 13-A to the MSA, excluding all deferred
development objects to which exclusions the Company agreed in writing prior to
May 30, 2017.


3.If prior to May 5, 2018 either you voluntarily terminate your employment with
the Company for Good Reason or the Company terminates your employment without
Cause, we will pay the Incentive to you. If prior to May 5, 2018 either you
voluntarily terminate your employment with the Company other than for Good
Reason or the Company terminates your employment for Cause, you will forfeit the
Incentive and we will have no obligation to pay the Incentive to you. If we pay
to you the Incentive and prior to May 5, 2019 the Company terminates your
employment for Cause, you will repay the Incentive to the Company. “Good Reason”
means that, without your written consent, your annual base salary in effect on
the date of this letter agreement is reduced by ten percent or more or your
place of employment is relocated by the Company to a business location that is
more than fifty miles from the Company’s offices located at 5500 Trillium
Boulevard, Hoffman Estates, Illinois. “Cause” means (i) a material breach by you
(other than a breach resulting from your incapacity due to a disability as
reasonably determined by the Company) of your duties and responsibilities, which
breach is demonstrably willful and deliberate on your part, is committed in bad
faith or without reasonable belief that such breach is in the best interests of
the Company, and is not





--------------------------------------------------------------------------------

shologo.jpg [shologo.jpg]


Exhibit 10.1


remedied by you in a reasonable period of time after receipt of written notice
from the Company specifying the breach, (ii) the commission by you of a felony
involving moral turpitude, or (iii) your dishonesty or willful misconduct in
connection with your employment with the Company.


4.Your employment with the Company and its wholly owned subsidiaries remains
at-will, meaning that you and the Company may terminate the employment at any
time, with or without Cause, and with or without notice to you. Neither this
letter agreement nor the Incentive has any effect on the at-will nature of your
employment.


5.This letter agreement contains all of the agreements, understandings, and
representations between the Company and you relating to the subject matter of
this letter agreement. This letter agreement supersedes all prior and
contemporaneous written and oral understandings, discussions, agreements,
representations, and warranties with respect to the subject matter.


6.This letter agreement may not be amended or modified except in writing signed
by the Company and you. This letter agreement, for all purposes, will be
construed in accordance with the laws of Illinois without regard to
conflicts-of-law principles.


7.This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended, and will be construed and
administered in accordance with Section 409A.


You are a valuable member of our team and we look forward to your continued
employment with us.










Agreed to and accepted:




/s/ DAVID BUCKLEY
David Buckley
Very truly yours,


SEARS HOMETOWN AND OUTLET STORES, INC.




By: /s/ WILL POWELL
       Will Powell
       Chief Executive Officer and President










